Notice for Allowance
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Choi et al. (US 20160131372) is considered to be the closest prior art of record. 
Choi teaches dehumidifier including: a main body (100) including: a radiator (121); a water collector (130) located under and aligned with the radiator and forming: an exhaust hole (implicit); a secondary tank (131) located under the water collector and forming: a receiving hole (implicit) aligned with the exhaust hole; anda secondary storage space (space in 131) communicating with the receiving hole; a pump (132) including: a drawing end (implicit) communicating with the secondary storage space; anda draining end (implicit); a partition wall (140) including: a first surface (implicit); and a second surface (implicit) opposite the first surface.
However, none of the reference of record suggest or render obvious the limitation of a retracting mechanism including: a retractable component movably mounted on the first surface of the partition wall and including: an abutting portion selectively passing through the partition wall; anda conduit portion selectively passing through the partition wall; the conduit portion communicating with the draining end of the pump; and an elastic component connected to the retractable component to facilitate the abutting portion and the conduit portion to pass through and out of the partition wall; and a main tank detachably mounted on the main body and located beside the second surface of the partition wall of the main body; the main tank capable of being moved upward with respect to the main body, thereby being detached from the main body; the main tank including: a main storage space; a side wall facing the partition wall of the main body and including: a third surface facing the partition wall; and a through hole communicating with the main storage space; the conduit portion of the retractable component selectively passing through the through hole and into the main storage space; and a first inclined portion formed on the third surface of the side wall; the first inclined portion being bottom-up progressively away from the partition wall; wherein when the main tank is moved upward with respect to the main body and the first inclined portion abuts the abutting portion of the retractable component, the first inclined portion pushes the abutting portion of the retractable component away from the partition wall and thereby the conduit portion of the retractable component is progressively retracted from the main storage space and the through hole of the main tank, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        3/8/2022